Kassal, J. (dissenting in part).
The issue on this appeal is whether summary judgment, dismissing the complaint, should have been granted in this action brought to recover a real estate brokerage commission. On this record, I conclude there are sufficient factual issues for trial to preclude summary disposition. Among these issues are whether plaintiff was the procuring cause of the lease and whether it was deprived of its *77commission by reason of bad faith on the part of either the tenant, the landlord or both.
Aegis Property Services Corp. (Aegis) claims it is entitled to a real estate brokerage commission of $60,000 as a result of a lease entered into on December 5, 1980, between Hotel Empire Corp. (Empire), as landlord, and Imero Fiorentino Associates, Inc. (Imero), as tenant, which lease recited that another broker, Lansco Corporation (Lansco) was the sole procuring broker entitled to a commission. The complaint asserts two causes of action, the first for breach of contract to recover the commission based upon the reasonable value of plaintiff’s services and, the second, alleging a conspiracy between Empire and Imero to defraud plaintiff and deprive it of its brokerage commission.
On April 6, 1979, Martin Stern, employed by Aegis as a real estate broker, met with Imero’s vice-president, George Honchar, to discuss Imero’s need for different office space in the vicinity of Lincoln Center. Within a matter of days, Stern was given permission by Empire to show space in the Hotel, located at Broadway and 63rd Street, across the street from Lincoln Center. Stern claims that on April 6, 7 or 8, 1979, he confirmed the availability of 14,000 square feet of space in the mezzanine level of the Hotel and, as the result of a meeting with Empire’s employee, ascertained that the Hotel sought to rent the space “as is,” at $7 per square foot. Stern secured a floor plan for the space and submitted it to Imero. Subsequently, on June 19,
1979, Stern suggested that Imero inspect the premises and, two weeks later, on July 5, 1979, he showed the space to Honchar and advised Imero to make an offer. He claims that as early as April, 1979, Imero’s president, Imero Fiorentino, authorized him to negotiate a deal and, as a result, he told Empire that he had a client who was interested in the space. Thereafter, and well into
1980, plaintiff expended further efforts to encourage Imero to consider the mezzanine space at the Hotel.
In March, 1980, Imero retained an accounting firm to perform auditing services, following which, Robert Bell, a partner in that accounting firm, acted as consultant to aid Imero in searching for suitable space. Stern, who claims he worked closely with Bell, showed him between 12 and 20 spaces in the midtown, west side area, but continuously suggested that Bell consider the mezzanine space at the Hotel Empire.
It appears that the same relationship between the parties continued until July, 1980, when Bell advised Aegis that he was dissatisfied with plaintiff’s performance and, as a result of adverse financial circumstances, Aegis should discontinue its *78search for office space on Imero’s behalf. However, immediately following Aegis’ discharge, Bell, on Imero’s behalf, retained Lansco as its real estate broker and, on July 15, 1980, Lansco delivered to Bell a survey of available space which included the mezzanine premises within the Hotel Empire. Aegis claims that Imero made subsequent visits to the space and negotiations were immediately undertaken, culminating in Imero’s signing a lease on December 5, 1980, on terms substantially similar to those originally proposed by Stern.
In suggesting that there existed an ongoing scheme to deprive Aegis of any commission which would have been earned, plaintiff emphasizes that Lansco was retained almost immediately after Aegis had been discharged. Bearing in mind the assertion that Aegis had been advised by Imero to discontinue any further search because of adverse business conditions, the immediate retention of Lansco does pose an inconsistency. In addition, it appears that, during the period, Bell had an ongoing relationship with Lansco, with whom he had prior dealings, and kept Lansco advised as to plaintiff’s activities on Imero’s behalf. He also inspected space suggested to him by Lansco, which is not unusual, considering that Aegis did not have an exclusive arrangement with Imero.
However, the immediate retention of Lansco after Aegis’ discharge and the clear reversal in position on the part of Bell and Imero as to the feasibility of the Hotel Empire space do present factual issues. Whether the Aegis’ activities were sufficient to make it the procuring cause of the lease and whether it acted to create a chain of circumstances which proximately led to the lease ultimately entered into cannot be determined solely on the affidavits presented. Also critical to the issue is the allegation that Bell, as Imero’s agent, and Lansco acted in bad faith to deprive Aegis of a commission and tortiously interfered with the efforts by Aegis to effect a landlord-tenant relationship between the parties. These are factual issues more appropriately for the trier of the facts.
Generally, in the absence of an agreement to the contrary, a party who seeks to recover a real estate brokerage commission must establish that it was the procuring cause of the sale or lease in that there was a purchaser or lessee ready, willing and able to buy or lease the property on terms acceptable to the seller or lessor (Lane-Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 42; Hecht v Meller, 23 NY2d 301, 305; Levy v Lacey, 22 NY2d 271, 274). To sustain his claim to a fee, the broker must establish that he brought the parties together and instigated the *79relationship which eventually culminated in the execution of a lease. The entitlement to a fee is not affected by the fact that the broker did not participate in the actual negotiations between the parties (Busker Co. v Galbreath-Ruffin Realty Co., 22 AD2d 879, affd 15 NY2d 992; Salzano v Pellillo, 4 AD2d 789). As we observed in Busker {supra, p 879), the operative standard is whether the broker “generated a chain of circumstances which proximately led to the ultimate lease of the premises.” In that case, we affirmed the holding that the proof at trial showed that the broker “brought the parties together and instigated a proper attitude toward the possible lease” (supra, p 879). We concluded that the fact that the broker did not thereafter participate in the negotiations would not deprive him of his right to a commission. (See, also, Salzano v Pellillo, supra; Gale v Independent Textile Dyeing Co., 13 AD2d 1006.) The observation by the Court of Appeals in Lane-Real Estate Dept. Store v Lawlet Corp. (28 NY2d 36, 44, supra) is instructive as to the proof generally necessary to make out a prima facie case: “Consequently, all a broker need do to establish a prima facie case is to introduce evidence tending to show the existence of a commission agreement and that he has procured a ready, willing and able purchaser at the price and terms of the seller. These are all questions of fact and as such must be resolved by the jury.”
As applied here, it is undisputed that Aegis initially introduced Imero to the space in the Hotel Empire. Aegis showed the space on at least two occasions, secured a floor plan for the premises and actively sought to induce Imero to consider the space and make an offer. While defendants now contend that Imero had no interest at that time, it is certainly suspect that the apparent lack of interest was rekindled vigorously almost immediately upon Aegis’ discharge and Lansco’s retention. The claimed reason given for plaintiff’s discharge — adverse economic conditions — is refuted by the fact that Lansco was hired almost immediately thereafter and, within a few weeks, submitted a survey of available space which included the same mezzanine premises in the Hotel Empire.
Furthermore, taking into account the close relationship between Bell and Lansco, there is an additional factual issue here as to whether there had been bad faith in seeking to deprive Aegis of any commission (cf. Goodman v Marcol, Inc., 261 NY 188). In Goodman, after the broker had procured a prospective purchaser and negotiations had been entered into, the seller, objecting to the amount of the commissions, discharged the broker and retained another to consummate the sale. The court concluded that there were questions of fact which should have *80been submitted to the jury, including whether the termination of authority by the principal was in bad faith, designed to deprive the broker of his commission. While the factual situation in Goodman may be clearer with respect to the application of the rule than here, nevertheless, with these allegations and under the circumstances, the issue of whether there was bad faith here is for the trier of the facts.
Greene v Heilman (51 NY2d 197), relied upon at Special Term, is distinguishable. In that case, following a nonjury trial, the Court of Appeals reversed and dismissed the complaint, finding that the broker had no authority from the owner to sell the property and that he was not the procuring cause of the sale. In Greene, all the broker did was bring the property to the attention of the ultimate purchaser, which was found to be insufficient to entitle the broker to a commission, a rule long recognized in this State (see Newberry & Co. v Warnecke & Co., 267 App Div 418, 421, affd 293 NY 698).
In our case, the record reflects that Aegis did much more, namely, it arranged for meetings between the parties, secured a floor plan, showed the space to Imero on at least two occasions and actively encouraged Imero to accept the offering price of $7 per square foot. It is also relevant that the lease eventually entered into between Imero and Empire was on terms substantially similar to those which plaintiff had obtained.
Under the circumstances, bearing in mind the limited judicial function on a motion for summary judgment as issue finding, not issue determination, the several factual issues should await the trial. Summary judgment is a drastic remedy, which should not be granted where there is any doubt as to the existence of a triable issue (Moskowitz v Garlock, 23 AD2d 943, 944) or where the issue is even arguable (Barrett v Jacobs, 255 NY 520, 522).
However, I do agree with so much of the majority’s determination sustaining the dismissal of the second cause of action, based upon the theory of a conspiracy to defraud Aegis and deprive it of its commission. It is well established that there is no tort of conspiracy, and, as held at Special Term, one party to a contract does not have a cause of action for conspiracy to breach the contract against the other party to the agreement (Bereswill v Yablon, 6 NY2d 301; Turntables, Inc. v M.B. Plastics Corp., 31 AD2d 792; Caprice Imports v Soc. Acc. Semplice Calzaturificio Vibelsport Di Vibelli & C., 13 AD2d 952). Inasmuch as the broker was retained by Empire, the only remedy available to Aegis against the lessor was to proceed, as it did in the first cause of action, for breach of contract. However, as against *81Imero, a cognizable claim for relief does exist for tortious interference with contract (see Hornstein v Podwitz, 254 NY 443). Bearing in mind the liberality by which leave to amend should be granted under CPLR 3025 (subd [b]), plaintiff should be permitted to replead as against Imero to interpose a claim for tortious interference with contract.
Therefore, the third-party complaint should be reinstated, affording such relief not only as to Imero, which has taken a protective cross appeal, but also as to the nonappealing party, Hotel Empire (see Cover v Cohen, 61 NY2d 261, 277-278).
Accordingly, the judgment, Supreme Court, New York County (Alvin Klein, J.), entered May 2, 1984, on an order of said court entered January 24, 1984, granting Lansco’s motion for summary judgment dismissing the complaint and the third-party complaints and Imero’s cross motion for summary judgment dismissing the complaint, should be modified, on the law, to reinstate the first cause of action and the third-party complaints and with leave to plaintiff to replead the second cause of action as against Imero to allege a cause of action for tortious interference with contract, and otherwise affirmed.
Sullivan and Bloom, JJ., concur with Sandler, J. P.; Asch and Kassal, JJ., dissent in part in an opinion by Kassal, J.
Order, Supreme Court, New York County, entered on January 24, 1984, and judgment of said court entered thereon on May 2, 1984, affirmed. Hotel Empire Corp. and The Lansco Corporation shall recover of Aegis Property Services Corp. and Imero Florentino Associates, Inc., one bill of $75 costs and disbursements of these appeals.